   8:13-cr-00269-LSC-FG3 Doc # 80 Filed: 08/10/20 Page 1 of 3 - Page ID # 276




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                         Plaintiff,                              8:13CR269

         vs.
                                                        MEMORANDUM AND ORDER
JEFFREY J. RITCHISON,

                         Defendant.


        This matter is before the Court on the Defendant’s Motion for Compassionate

Release, ECF No. 79. The Defendant seeks a reduction of his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act, Pub. L. No. 115-

391, 132 Stat. 5194 (2018), affording him immediate release from custody.

        Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .”

        Section 3582(c)(1)(A) also provides in pertinent part:

        [T]he court . . . may reduce the term of imprisonment (and may impose a
        term of probation or supervised release with or without conditions that does
        not exceed the unserved portion of the original term of imprisonment), after
        considering the factors set forth in section 3553(a) to the extent that they
        are applicable, if it finds that—

                (i)     extraordinary and compelling reasons warrant such a
                        reduction;
                        ....
   8:13-cr-00269-LSC-FG3 Doc # 80 Filed: 08/10/20 Page 2 of 3 - Page ID # 277




        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . . .

        The Defendant asserts that he submitted a request for compassionate release to

his Warden on March 26, 2020, and he did not receive a response. Accordingly, the

Court infers that the Defendant has exhausted his administrative remedies and the Court

has jurisdiction to consider the Defendant’s pending Motion.

        The Defendant seeks a reduction in his sentence and release from custody due to

the coronavirus pandemic. He states that he suffers from Hepatitis C, and he wishes to

provide care for his elderly parents who also suffer from Hepatitis C as well as Type II

Diabetes, COPD, high blood pressure, and heart failure. Accepting the Defendant’s

factual allegations as true, the Court still cannot conclude that the Defendant has shown

extraordinary or compelling reasons for a reduction in his sentence. More importantly,

the factors the Court must consider under 18 U.S.C. § 3553(a) weigh heavily against a

reduction in sentence. The Defendant’s criminal history is extensive. His sentence was

imposed pursuant to an 11(c)(1)(C) plea agreement. A reduction in sentence would be

inconsistent with the factors set out in § 3553(a)(1),1 and (2)(A) through (C).2 Accordingly,

        IT IS ORDERED:

        1. The Defendant’s Motion for Compassionate Release, ECF No. 79, is denied;

            and




       1 “[T]he nature and circumstances of the offense and the history and characteristics of the

defendant . . . .”
        2 “[T]he need for the sentence imposed—(A) to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for the offense; (B) to afford adequate deterrence to
criminal conduct; (C) to protect the public from further crimes of the defendant . . . .”

                                                   2
8:13-cr-00269-LSC-FG3 Doc # 80 Filed: 08/10/20 Page 3 of 3 - Page ID # 278




   2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at

      his last known address.

   Dated this 10th day of August 2020.
                                             BY THE COURT:
                                             s/Laurie Smith Camp
                                             Senior United States District Judge




                                         3
